Cross appeals from a judgment of the Supreme Court (Hughes, J.), entered March 30, 1993 in Albany County, upon a verdict rendered in favor of plaintiff Margaret A. Jaked.
Given the proof presented at trial, we find no reason to disturb the finding that plaintiff Margaret A. Jaked sustained a permanent consequential limitation of use of her neck and/ or right shoulder as a result of a car accident involving defendant. As to the issue of damages, we rule that, in light of the conflicting testimony and disputed issues of fact relating to the extent and permanency of Jaked’s injuries, the jury’s award of $5,000 in present damages and $5,000 in future damages did not deviate materially from what would be reasonable compensation under the circumstances. We also conclude from the proof that the jury’s failure to award Jaked’s husband damages for loss of services was not improper.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.